Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments

Applicant's arguments filed 10/27/2020 have been fully considered and they are found partially persuasive. Applicant argues:
‘Applicant respectfully traverses the Restriction of Claims 12, 14-16, and 18-20 based on the preliminary amendment herein. Claims 12, 14, 15, 18, and 20 are amended to delete the subject matter relating to two thermal bridges (or two instances of structural and thermally-conductive means in the case of Claim 20). Therefore, the logical basis for the Restriction is now moot with respect to these claim groupings because the group of Claims 12, 14-16, and 18-20 now encompasses preponderantly overlapping subject matter of similar scope with the group of Claims 1-9 and 11. Consequently, Claims 12, 14-16, and 18-20 should now be considered part of what the Restriction refers to as Invention I, Species I and, in light of an acceptance of Applicant’s traversal by amendment, Applicant would elect what the Restriction refers to as Invention I, Species I encompassing Claims 1-9,11,12,14-16, and 18-20.’

However the different Inventions still have significant differences that would present a serious burden to examine at one time in one application, as shown in the updated Election/Restrictions requirement below. 

	
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-11, drawn to a data storage system comprising a thermal bridge, wherein the thermal bridge is adjustable to be sized for two different data storage devices classified in H05K 7/2049; H05K 7/20418.
Claims 12-18, drawn to a method of reducing a temperature of an SSD, classified in G06F3/0679; G06F 3/0685; H05K 7/2049; H05K 7/20418; H05K 7/20518.
Claims 19-20, drawn to a data storage system comprising a PCIe electronic circuit board, classified in H05K 7/20445; H05K 7/20418; H05K 7/20518.
The inventions are distinct, each from the other because of the following reasons:
Inventions I through III are directed to related products/processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, function, and/or effect since claims 12-18 require thermal bridges in a data storage system comprising SSD enclosure while some of claims 1-11 require a single thermal bridge that can be adjusted to different sizes, while claims 19-20 require PCIe electronic circuit board. Inventions II and III are claimed as method and means plus function with significantly different scopes. Furthermore, the inventions as claimed do not encompass overlapping subject matter since each invention includes mutually exclusive subject matter not found in the other inventions as set forth above in the listing of inventions, and there is nothing of record to show them to be obvious variants.  

There appear to be no linking claims

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
(d) the inventions would likely require different considerations over 103 obviousness to determine patentability. The divergent considerations of potential rejections and/or reasons for allowance would likely result in serious burden. It is unlikely the best reference for one claim tree would be the best reference for another claim tree.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

If any of inventions I-III are chosen, the Applicant(s) must further elect one of the species applicable to that invention from below.

Species			Figure(s)		
I				3	
II				4			

20.	The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species (for example fig 3 has a spring thermal bridge relevant to claims 7-9, 11; while fig 4 has a ribbon thermal bridge of pyrolytic graphite sheet relevant to claim 10, unique to those specific embodiments). In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
These separate species would require a separate search each, and some of the disclosed limitations are incompatible with each other (for example the materials of claims 8, 9 vs claim 10).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
21.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS R BURTNER/             Examiner, Art Unit 2841                                                                                                                                                                                           


/ROCKSHANA D CHOWDHURY/             Primary Examiner, Art Unit 2841